Exhibit 10.3

 

 

NOTICE OF GRANT OF RESTRICTED STOCK UNITS AND RESTRICTED STOCK UNITS AGREEMENT

 

CIBER, Inc.

ID: 38-2046833

6363 South Fiddler’s Green Circle

Suite 1400

Greenwood Village, CO 80111

 

Mr. Eric D. Goldfarb

[Address]

 

Grant Number:

ID:

 

Effective March 28, 2011 (the “Effective Date”), you have been granted 100,000
restricted stock units (the “Restricted Stock Units”) of CIBER, Inc. (the
“Company”) common stock (the “Stock”).

 

The Restricted Stock Units award shall vest beginning six months from the
Effective Date and continuing thereafter on a quarterly basis over a four
(4) year period as follows:

 

Shares

 

Vest Type

 

Vest Date

 

Vest Type

 

6667

 

Quarterly

 

September 28, 2011

 

(6 months from Effective Date)

 

6667

 

Quarterly

 

December 28, 2011

 

(9 months from Effective Date)

 

6667

 

Quarterly

 

March 28, 2012

 

(12 months from Effective Date)

 

6667

 

Quarterly

 

June 28, 2012

 

(15 months from Effective Date)

 

6667

 

Quarterly

 

September 28, 2012

 

(18 months from Effective Date)

 

6667

 

Quarterly

 

December 28, 2012

 

(21 months from Effective Date)

 

6667

 

Quarterly

 

March 28, 2013

 

(24 months from Effective Date)

 

6667

 

Quarterly

 

June 28, 2013

 

(27 months from Effective Date)

 

6667

 

Quarterly

 

September 28, 2013

 

(30 months from Effective Date)

 

6667

 

Quarterly

 

December 28, 2013

 

(33 months from Effective Date)

 

6666

 

Quarterly

 

March 28, 2014

 

(36 months from Effective Date)

 

6666

 

Quarterly

 

June 28, 2014

 

(39 months from Effective Date)

 

6666

 

Quarterly

 

September 28, 2014

 

(42 months from Effective Date)

 

6666

 

Quarterly

 

December 28, 2014

 

(45 months from Effective Date)

 

6666

 

Quarterly

 

March 28, 2015

 

(48 months from Effective Date)

 

 

--------------------------------------------------------------------------------


 

CIBER, INC.

 

RESTRICTED STOCK UNIT AGREEMENT

 

Restricted Stock Unit Transferability

 

Your Restricted Stock Units may not be transferred, assigned, pledged or
hypothecated, whether by operation of law or otherwise, nor may the Restricted
Stock Units be made subject to execution, attachment or similar process.

 

 

 

Vesting

 

Your Restricted Stock Unit grant vests as to the number of stock units indicated
in the vesting schedule on the cover sheet, on the Vest Dates shown on the cover
sheet, provided you continue to provide services to the Company or an Affiliate
as an employee, officer or director, or a consultant or adviser (“Service”) on
the applicable Vest Date. Your employment agreement with the Company dated
March 28, 2011 (the “Employment Agreement”) sets forth the circumstances in
which vesting of the Restricted Stock Units will be accelerated, either
partially or fully. The resulting aggregate number of vested shares will be
rounded to the nearest whole number, and you cannot vest in more than the number
of shares covered by this Restricted Stock Unit grant.

 

“Affiliate” means, any company or other trade or business that controls, is
controlled by or is under common control with the Company within the meaning of
Rule 405 of Regulation C under the Securities Act, including, without
limitation, any Subsidiary. An entity may not be considered an Affiliate unless
the Company holds a “controlling interest” in such entity, where the term
“controlling interest” has the same meaning as provided in Treasury Regulation
1.414(c)-2(b)(2)(i), provided that the language “at least 50 percent” is used
instead of “at least 80 percent” and, provided further, that where granting of
stock options is based upon a legitimate business criteria, the language “at
least 20 percent” is used instead of “at least 80 percent” each place it appears
in Treasury Regulation 1.414(c)-2(b)(2)(i).

 

“Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Section 424(f) of the Code.

 

2

--------------------------------------------------------------------------------


 

Delivery of Shares

 

Delivery of vested shares of Stock will be made within three (3) days of the
applicable Vest Date; provided, that, if such Vest Date occurs during a period
in which you are (i) subject to a lock-up agreement restricting your ability to
sell Stock in the open market or (ii) are restricted from selling Stock in the
open market because a trading window is not available, delivery of such vested
shares will be delayed until the date immediately following the expiration of
the lock-up agreement or the opening of a trading window but in no event beyond
2½ months after the end of the calendar year in which the shares would have been
otherwise delivered; and provided further that you have been continuously in
Service to the Company or a Subsidiary from the Effective Date until the Vest
Date.

 

 

 

Forfeiture of Unvested Restricted Stock Units

 

Unless the termination of your Service triggers accelerated vesting of your
Option or RSUs pursuant to the terms of this Agreement or any other written
agreement between the Company (or any Affiliate) and you, including the
Employment Agreement, you will automatically forfeit to the Company all of the
Restricted Stock Units that have not yet vested or with respect to which all
applicable restrictions and conditions have not lapsed.

 

 

 

Forfeiture of Rights

 

If you should take actions in violation or breach of or in conflict with any
non-competition agreement, any agreement prohibiting solicitation of employees
or clients of the Company or any Affiliate thereof or any confidentiality
obligation with respect to the Company or any Affiliate thereof, the Company
shall have the right to cause a forfeiture of your unvested Restricted Stock
Units, and with respect to those shares of Restricted Stock Units vesting during
the period commencing twelve (12) months prior to your taking actions in
competition with the Company, the right to cause a forfeiture of those vested
shares of Stock.

 

 

 

Leaves of Absence

 

For purposes of this option, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
if the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. Your Service
terminates in any event when the approved leave ends unless you immediately
return to active employee work.

 

The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for

 

3

--------------------------------------------------------------------------------


 

 

 

all purposes under the Agreement.

 

 

 

Evidence of Issuance

 

The issuance of the shares upon the vesting of the Restricted Stock Units shall
be evidenced in such a manner as the Company, in its discretion, will deem
appropriate, including, without limitation, book-entry, registration or issuance
of one or more share certificates.

 

 

 

Withholding Taxes

 

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting in Restricted Stock Units or your acquisition of Stock under this
grant. In the event that the Company determines that any withholding payment is
required relating to this grant under applicable laws, the Company will have the
right to: (i) require that you arrange such payments to the Company, or
(ii) cause an immediate forfeiture of shares of Stock subject to the Restricted
Stock Units granted pursuant to this Agreement in an amount equal to the
withholding or other taxes due.

 

 

 

Retention Rights

 

Neither your Restricted Stock Units nor this Agreement gives you the right to be
retained or employed by the Company (or any Subsidiary or Affiliate) in any
capacity. Subject to the Employment Agreement, the Company (and any parent,
Subsidiary or Affiliate) reserve the right to terminate your Service at any time
and for any reason.

 

 

 

Shareholder Rights

 

You do not have any of the rights of a shareholder with respect to the
Restricted Stock Units unless and until the Stock relating to the Restricted
Stock Units has been transferred to you. In the event of a cash dividend on
outstanding Stock, you will be entitled to receive a cash payment for each
Restricted Stock Unit. The Company may in its sole discretion require that
dividends will be reinvested in additional stock units at fair market value of
the Stock on the dividend payment date, subject to vesting and delivered at the
same time as the Restricted Stock Unit.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of Restricted Stock Units covered by this grant will be
adjusted proportionately (and rounded down to the nearest whole number). Your
Restricted Stock Units shall be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity.

 

4

--------------------------------------------------------------------------------


 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the state of
Colorado, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

The Agreement

 

This Agreement and the associated cover sheet constitute the entire
understanding between you and the Company regarding this grant. Any agreements,
commitments or negotiations concerning this grant are superseded; except that
any written employment [(including the Employment Agreement)], consulting,
confidentiality, non-competition and/or severance agreement between you and the
Company (or any Affiliate), whether entered into before or after this
Agreement’s effective date, shall supersede this Agreement with respect to its
subject matter, provided that no such superseding shall result in a failure to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”).

 

 

 

Data Privacy

 

The Company may process personal data about you. Such data includes, but is not
limited to the information provided in this Agreement and any changes thereto,
other appropriate personal and financial data about you such as home address and
business addresses and other contact information, payroll information and any
other information that might be deemed appropriate by the Company to facilitate
the administration of the Agreement.

 

By accepting these Restricted Stock Units, you give explicit consent to the
Company to process any such personal data.

 

 

 

Code Section 409A

 

It is intended that this award comply with Section 409A or an exemption to
Section 409A. To the extent that the Company determines that you would be
subject to the additional 20% tax imposed on certain non-qualified deferred
compensation plans pursuant to Section 409A as a result of any provision of this
Agreement, such provision shall be deemed amended to the minimum extent
necessary to avoid application of such additional tax. The nature of any such
amendment shall be determined by the Company. For purposes of this award, a
termination of Service only occurs upon an event that would be a Separation from
Service within the meaning of Section 409A.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

 

CIBER, INC.

 

 

 

 

By:

/s/ David C. Peterschmidt

 

Name:

David C. Peterschimdt

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

 

/s/ Eric D. Goldfarb

 

Eric D. Goldfarb

 

6

--------------------------------------------------------------------------------